Citation Nr: 1034260	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-26 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a right leg disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1977 to December 
1979, with additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida, which denied the above claims.

In May 2010, the Veteran was afforded a Travel Board hearing 
conducted by the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims file.  
Following that hearing, the Veteran submitted additional evidence 
to the Board, accompanied by a waiver of RO consideration.

The Board acknowledges that the RO construed the first issue on 
appeal as entitlement to service connection for residuals of 
pneumonia.  However, given that the Veteran has described the 
nature of his disability by listing general symptoms of coughing, 
shortness of breath, and nasal congestion, and in view of the 
fact that he has been diagnosed with multiple breathing ailments, 
including bronchitis, upper respiratory infections, and 
pharyngitis, the Board finds that his claim should be more 
broadly characterized as reflected on the title page of this 
decision.  See 38 C.F.R. § 3.159(c)(3); see also Brokowski v. 
Shinseki, 23 Vet. App. 79, 86-87 2009) (stating that, when 
determining the scope of a claim, the Board must consider 'the 
claimant's description of the claim; the symptoms the claimant 
describes; and the information the claimant submits or that the 
Secretary obtains in support of that claim'). 

The issue of service connection for a right leg disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The competent evidence of record is at least in equipoise as 
to whether a chronic respiratory disability had its onset in 
service.

2.  The competent evidence of record is at least in equipoise as 
to whether bilateral hearing loss had its onset in service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria for 
service connection for a respiratory disability have been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002), 38 C.F.R. §§ 3.303, 3.304, 
4.125 (2009).

2.  Resolving all doubt in favor of the Veteran, the criteria for 
service connection for bilateral hearing loss have been met.  38 
U.S.C.A. §§ 1131, 5107 (West 2002), 38 C.F.R. §§ 3.303, 3.304, 
4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in full 
the benefits sought on appeal with respect to the Veteran's 
respiratory and hearing loss claims and remanding his right leg 
claim for additional development.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.

II.  Service Connection

"Service connection" essentially means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2009).

When no preexisting condition is noted at the time a Veteran 
enters service, the presumption of soundness arises and he is 
presumed to have been sound upon entry.  The presumption of 
soundness may only be rebutted by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); 38 C.F.R. § 3.304(b) (2009).  Lay statements by a 
Veteran concerning a preexisting condition alone are not 
sufficient to rebut the presumption of soundness.  Crowe v. 
Brown, 7 Vet. App. 238, 245-46 (1994).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  38 U.S.C.A. § 1131 (2009); Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000).  Service connection for certain chronic 
diseases, including hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Service 
connection may also be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

The Board notes that 38 C.F.R. § 3.303(b) establishes a 
presumption of service connection, rebuttable only by clearly 
attributable intercurrent causes, for chronic conditions that are 
manifest during service and then again at any later date, however 
remote.  See 38 C.F.R. §§ 3.309(a), 3.384 (2009), Groves v. 
Peake, 524 F.3d 1306, 1309-10 (Fed. Cir. 2008) (holding that when 
a chronic disease is identified in service and at any time after 
service, service connection will be granted without the need for 
nexus evidence).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Respiratory Disability

The Veteran, in written statements and testimony before the 
Board, contends that his current respiratory problems had their 
onset during his period of active service.  Specifically, he 
claims that he was exposed to severe inclement weather in service 
and consequently developed pneumonia, bronchitis, and related 
respiratory ailments.  The Veteran also maintains that, despite 
extensive in-service treatment for those ailments, he never fully 
recovered and has experienced chronic respiratory problems up 
through the present day.  

As an alternate theory for why service connection should be 
granted, the Veteran asserts that his current symptoms are 
causally related to his exposure to "noxious gases" during 
military police training exercises.  In support of his claim, the 
Veteran has submitted a May 2010 written statement from a fellow 
service member who attributes the Veteran's respiratory problems 
to his periods of basic and law enforcement field training in 
which he was allegedly exposed to tear gas and other toxic 
chemicals without the use of proper decontamination procedures.  

The Veteran's Form DD-214 confirms that he served as a military 
police officer and received specialized law enforcement training, 
but does not indicate whether tear gas or other chemicals were 
used in that training.

A report of an October 1976 preenlistment examination is negative 
for any complaints or clinical findings of respiratory problems.  
Accordingly, the Board finds that the Veteran was sound upon 
entry.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 
C.F.R. § 3.304(b) (2009).  

Subsequent service treatment records reflect that, on numerous 
occasions throughout his period of active duty, including in June 
1977, September 1977, October 1977, January 1978, February 1978, 
April 1978, April 1979, July 1979, and October 1979, the Veteran 
complained of coughing, a sore throat, head and chest congestion, 
and related breathing problems.  He was repeatedly diagnosed with 
upper respiratory infections and pharyngitis.  The Veteran was 
also assessed with strep throat and viral syndrome.  
Significantly, the record reflects that he did not undergo a 
separation examination.

Post-service VA medical records show that in July 2008, the 
Veteran sought treatment for shortness of breath, nasal 
congestion, and a sore throat.  It was noted at that time that 
his symptoms were the same as those he had exhibited while on 
active duty in the 1970s.  Clinical testing yielded diagnoses of 
pharyngitis and bronchitis associated with an upper respiratory 
infection.  While the Veteran was prescribed medication, he 
subsequently indicated that he continued to experience chronic 
respiratory problems.

As noted above, the earliest post-service clinical evidence of 
record pertinent to the Veteran's claim is dated in July 2008.  
However, the Veteran testified at his May 2010 Travel Board 
hearing that, following his 1979 military discharge, he received 
ongoing treatment through his private employer for respiratory 
problems, including bronchitis and pneumonia.  The Veteran 
explained that, due to personnel changes at his private employer 
and the death of his primary care provider, he was unable to 
obtain copies of those earlier post-service treatment records.

The Veteran's aforementioned service treatment records are 
replete with complaints of shortness of breath, throat soreness, 
and nasal congestion, and diagnoses of upper respiratory 
infections, strep throat, and viral syndrome.  Moreover, the 
Veteran has indicated that, since leaving the military, he has 
continued to suffer from chronic respiratory problems.

The Board observes that the Veteran is competent, as a lay 
person, to report experiences, such as persistent nasal 
congestion, shortness of breath, and related respiratory 
problems, of which he has personal knowledge, and his statements 
in this regard are considered credible.  See Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).  He is also competent to report 
seeking treatment for respiratory ailments shortly after his 
discharge from service, as his account is supported by later 
diagnoses of upper respiratory infections, bronchitis, and 
pharyngitis, by medical professionals.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board is cognizant of the lack of clinical evidence of an 
respiratory disability on separation or for several years 
following his discharge from service.  Nevertheless, the Board 
considers it significant that the Veteran was not afforded an 
examination when he left the military and, thus, did have the 
opportunity to have any disabilities diagnosed at that time.  
Additionally, the Board finds that the Veteran has provided 
facially plausible and consistent testimony regarding his receipt 
of private medical care for respiratory conditions, which 
predated his VA treatment for those conditions.  He has also 
provided a reasonable explanation for why his earlier private 
treatment records are no longer available.  

In any event, the Veteran's VA treatment records, which have been 
associated with the claims file, reflect current treatment for 
respiratory disorders and, thus, bolster the credibility of the 
Veteran's lay statements.  See Caluza v. Brown, 7 Vet. App. 498 
(1995) (indicating that the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant).  Moreover, the 
Board finds that the Veteran's lay statements, which it considers 
both competent and credible, constitute sufficient evidence of a 
continuity of symptomatology, which weighs in favor of his claim.  
Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000).

Furthermore, although the Veteran has not undergone a VA medical 
examination with respect to his claim, the Board finds that the 
preponderance of the evidence demonstrates that he was treated 
for respiratory problems and diagnosed with upper respiratory 
infections, pharyngitis, strep throat, and viral syndrome in 
service.  In this regard, the Board considers it significant that 
the same symptoms that were clinically shown in service 
(shortness of breath, nasal congestion, and a sore throat) also 
formed the basis for the Veteran's currently diagnosed disorders, 
and that his VA treating provider expressly noted that his 
current symptoms are consistent with those he had exhibited on 
active duty.  Additionally, two of the Veteran's currently 
diagnosed disorders (upper respiratory infection and pharyngitis) 
were also diagnosed in service.  Accordingly, the Board finds 
that the in-service and post-service clinical findings 
collectively demonstrate that the Veteran's current respiratory 
conditions constitute chronic disorders that were either 
expressly diagnosed in service or have been productive of 
symptoms that have manifested both during and after service.  
38 C.F.R. § 3.303(b) (2009).  As noted above, no medical opinion 
as to etiology is necessary to grant service connection where a 
chronic condition is shown in service and then manifests at a 
later date.  Groves, 524 F.3d at 1309-10.  Accordingly, the Board 
finds that a formal positive nexus opinion is not required, and 
service connection for an respiratory disability is warranted.  
Id.  

For the foregoing reasons, the Board concludes that the balance 
of positive and negative evidence is at the very least in 
relative equipoise.  The Veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive and 
negative evidence.  Where the evidence supports the claim or is 
in relative equipoise, the appellant prevails.  38 U.S.C.A. 5107 
(b); Gilbert, 1 Vet. App. at 53.  Accordingly, the Board finds 
that service connection for bilateral ankle and knee disabilities 
is warranted. 

Bilateral Hearing Loss

Under 38 C.F.R. § 3.385, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 

Additionally, the Board recognizes that the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss, even if it does not 
rise to the level of disabling under VA standards.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  

The absence of documented hearing loss in service is not fatal to 
a claim for service connection.  Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  When a Veteran does not meet the regulatory 
requirements for a disability at separation, he can still 
establish service connection by submitting evidence that a 
current disability is causally related to service.  Hensley, 5 
Vet. App. at 159-160.

In this case, the Veteran contends that his current bilateral 
hearing loss had its onset in service.  Specifically, he asserts 
that he was frequently exposed to weapons fire, both in basic 
training and while working as a military policeman.  In support 
of his claim, the Veteran has submitted written statements from 
other military policemen who served with him.  Those statements 
corroborate the Veteran's account of frequent exposure to 
acoustic trauma during weapons qualification training and live 
fire exercises in which cannons, claymore mines, M203 grenade 
launchers, M60 machine guns, M16 A2 rifles, .38 caliber 
revolvers, and .45 caliber pistols were reportedly used.  

To further buttress his claim, the Veteran has submitted 
photographs of himself and other members of his unit standing in 
the vicinity of cannons and smaller firearms without any apparent 
hearing protection.  The Veteran acknowledges that he was also 
exposed to weapons-related noise during his post-service career 
as a law enforcement officer.  However, he maintains that, unlike 
his experience in the military, he was given hearing protection 
and, thus, did not incur significant additional acoustic trauma.

As noted above, the Veteran's Form DD-214 confirms that he served 
as a military policeman.  That Form DD-214 also reflects that he 
had specialized training in law enforcement and received the .45 
caliber pistol and M-16 expert badges.  

The Veteran is competent to state that he experienced noise 
exposure in service.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Accordingly, the Board accepts his statements, combined 
with the documentation of his service as a military policeman and 
exposure to weapons fire, as evidence that the claimed noise 
exposure did occur, and concludes that it is likely that he was 
exposed to acoustic trauma while on active duty.  The Veteran's 
in-service noise exposure supports his contention of the 
incurrence of bilateral hearing loss in service.  However, in 
order to establish service connection, the evidence still needs 
to show a medical nexus linking current disabilities to an in-
service injury. 

The report of the Veteran's October 1976 enlistment examination 
is negative for any complaints of hearing problems.  That 
examination included audiological testing, which showed that the 
Veteran's hearing was within normal limits, bilaterally: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
10
LEFT
15
15
10
10
15

Based on the results of his enlistment examination, and in the 
absence of any clear and unmistakable evidence of preexisting 
hearing loss, the Veteran is presumed to have been sound upon 
entry.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 
38 C.F.R. § 3.304(b) (2009).

Subsequent service treatment records reflect that, in April 1978, 
the Veteran was afforded an examination at an Army Hearing 
Conservation Center in which he reported a history of noise 
exposure due to firearms, rock music, and motorcycles.  
Audiological testing revealed some degree of hearing loss, 
relative to his October 1956 preinduction examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
20
LEFT
10
20
15
15
35

The Veteran's service treatment records are otherwise negative 
for any complaints or clinical findings of hearing loss.  As 
noted above, the Veteran did not undergo a separation 
examination.

Post-service medical records reveal that the Veteran was afforded 
a VA audiology consultation in July 2007 in which he complained 
of bilateral hearing loss that had commenced in service and 
progressively worsened over time.  The Veteran recounted his 
history of in-service noise exposure.  He also reported that he 
had undergone audiological testing prior to his military 
discharge and that the Army medical provider who had examined him 
had commented that his hearing had markedly worsened since his 
enlistment examination.  The Veteran denied any significant post-
service occupational or recreational hearing loss.  

Audiological testing revealed the following results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
45
55
LEFT
15
20
25
40
50

Based on the results of the examination, the VA examiner 
diagnosed the Veteran with bilateral sensorineural hearing loss, 
but did not render an opinion with respect to the etiology of 
that disability. 

After a careful review of the evidence, the Board finds that the 
Veteran's service and post-service records and the pertinent lay 
evidence collectively demonstrate that his currently diagnosed 
bilateral hearing loss is related to his period of military 
service.  

The Board recognizes that the Veteran was not diagnosed in 
service with hearing loss that qualified as disabling under VA 
standards.  38 C.F.R. § 3.385.  Nevertheless, the Board considers 
it significant that the service treatment records show that the 
Veteran's hearing was normal at enlistment and that subsequent 
in-service audiological testing revealed right ear results of 20 
decibels at frequencies of 1000, 3000, and 4000 HZ and left ear 
results of 20 decibels and 35 decibels at frequencies of 1000 HZ 
and 4000 HZ, respectively.  As noted in Hensley, audiological 
findings above 20 decibels at a relevant Hertz level indicate 
some form of hearing loss.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  Accordingly, the Board finds that the Veteran 
exhibited some degree of hearing loss during active duty that was 
not shown on entry.  Although that documented in-service hearing 
loss did not qualify as disabling under VA standards, the Board 
nonetheless finds it supportive of the Veteran's claim as it 
suggests that his overall level of hearing declined as a result 
of in-service exposure to acoustic trauma.  Additionally, the 
Board observes that the Veteran did not undergo a separation 
examination and, thus, did not have an opportunity to have any 
additional hearing loss noted at the time of his discharge from 
the military.  

In any event, as noted above, the absence of documented in-
service hearing loss that meets the regulatory requirements for a 
disability is not fatal to a claim provided that the Veteran 
submits evidence of a current disability that is causally related 
to service.  See Ledford, 3 Vet. App. at 89 (1992); Hensley, 5 
Vet. App. at 159-160 (1993).  Here, the Veteran's claims file 
contains a copy of a July 2007 VA audiological consultation, 
which confirms that he has a current bilateral hearing loss 
disability pursuant to 38 C.F.R. § 3.385.  

The Board is mindful that a VA examiner has not expressly related 
the Veteran's current hearing loss to service.  Nevertheless, he 
has provided written statements and testimony regarding his 
extensive exposure to military acoustic trauma from cannons, 
machine guns, and other firearms.  He has also indicated that he 
has experienced progressively worsening hearing loss since 
service.  The Veteran is competent to report that he was exposed 
to acoustic trauma in service and has had hearing loss since 
service, and his lay statements and testimony in this regard are 
considered credible.  See Charles v. Principi, 16 Vet. App 370, 
374 (2002).  Moreover, his statements and testimony are 
corroborated by the accounts of several fellow service members, 
as well as by his documented training as an Army military 
policeman and his receipt of the .45 caliber pistol and M-16 
expert badges.  That evidence, combined with the demonstrated 
worsening of the Veteran's hearing in service and his post-
service diagnosis of bilateral sensorineural hearing loss, 
bolsters the credibility of the lay evidence submitted in support 
of the Veteran's claim.  See Caluza v. Brown, 7 Vet. App. 498, 
511-12 (1995) (indicating that the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant).  

Furthermore, the Veteran has provided competent testimony with 
respect to having undergone audiological testing prior to his 
military discharge and having been told by an Army medical 
provider at that time that his hearing had markedly worsened 
since enlistment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(2007) (lay evidence can be competent to establish diagnosis of a 
condition when a layperson is competent to identify the medical 
condition, or reporting a contemporaneous medical diagnosis, or 
the lay testimony describing symptoms supports a later diagnosis 
by a medical professional).  The Board finds that this testimony, 
in tandem with the other pertinent evidence of record, is 
sufficient to support a finding that the Veteran's hearing loss 
developed in service or within the period for which service 
connection would be warranted on a presumptive basis.  See 
38 C.F.R. § 3.309(a) (2009).  In addition, the Board finds that 
the Veteran's lay statements, which it considers both competent 
and credible, constitute sufficient evidence of a continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. 
Cir. 2000).  This further tips the scale in favor of granting his 
hearing loss claim.  

In light of the foregoing, the Board concludes that the balance 
of positive and negative evidence is at least in equipoise with 
respect to the Veteran's hearing loss claim and that service 
connection for bilateral hearing loss is therefore warranted.  
38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 53.  


ORDER

Service connection for a respiratory disability is granted.

Service connection for bilateral hearing loss is granted.

REMAND

Although the Board sincerely regrets the additional delay, 
additional development is needed prior to the disposition of the 
Veteran's claim for service connection for a right leg disability 
(claimed as a right leg stab wound).

The Veteran asserts that he currently suffers from a right leg 
disability that was incurred when he was stabbed on the night of 
December 24, 1978, during his period of active service.  
Specifically, the Veteran contends that, while on patrol outside 
the Lee Field House at Fort Bragg, North Carolina, he witnessed a 
service member "beating his wife in their car in the parking 
lot."  According to the Veteran, he attempted to apprehend the 
service member, who proceeded to violently resist arrest by 
striking the Veteran and impaling his leg on a piece of the 
automobile's metal license plate.  Additionally, the Veteran 
asserts that he and his partner were ultimately able to handcuff 
and arrest the service member and take him to military police 
station.  At the station, they reportedly filled out and signed a 
military police report (Army Form 3975) documenting the incident, 
including the injury that the Veteran incurred therein.  

The Veteran also claims to have sought treatment for his stab 
wound at the Womack Army Medical Center at Fort Bragg.  
Specifically, he maintains that he had sutures inserted in his 
right leg late on the night of December 24, 1978, or early in the 
morning of December 25, 1978, and that he returned to the 
hospital one week later to have the sutures removed.

The Veteran's account of his in-service altercation and 
subsequent injury is corroborated by the written statements of 
several of his fellow service members.  Although none of those 
service members claims to have actually witnessed the incident, 
they report that they saw the Veteran immediately after he left 
the hospital with sutures placed in his right leg.  

The Veteran now maintains that his right leg never completely 
healed and that he developed "fibroid-like cysts" in the 
vicinity of the stab wound.  In this regard, he testified at his 
May 2010 Travel Board hearing that, since approximately 2002, he 
has sought periodic treatment for right leg cysts at the VA 
Medical Center in West Palm Beach, Florida.  The Veteran further 
testified that his most recent treatment was in March 2010 and 
that a VA medical provider told him that in the future he might 
require surgery to excise the cyst.   

As noted above, the Veteran has indicated that, immediately 
following his arrest of the service member on December 24, 1978, 
he filled out an Army Form 3975 that summarized the events 
leading up to his right leg stab wound.  Significantly, however, 
no attempt has yet been made to obtain that military police 
report or any other service personnel records, with the exception 
of the Veteran's Form DD-214.  Under VA's governing regulations, 
it is obligated to make reasonable efforts to assist an appellant 
in obtaining evidence necessary to substantiate his claims, 
including any "relevant records" in the custody of VA or 
another federal agency.  38 C.F.R. § 3.159(c)(2).  Accordingly, 
because VA is now on notice that outstanding federal records 
exist that are pertinent to the Veteran's claim for service 
connection, those records should be obtained on remand.  Id.; see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992).

A remand is also warranted to obtain additional service treatment 
records.  The Veteran indicated that he was treated for a right 
leg stab wound at an Army hospital at Fort Bragg.  However, no 
service treatment records related to the reported December 24, 
1978, stabbing have yet been associated with his claims file.  In 
this regard, the Board considers it significant that one of the 
Veteran's fellow military police officers has indicated that 
records of treatment for injuries incurred in the line of duty 
were kept at a "troop medical clinic" at Fort Bragg and 
"regularly did not make it to [the military police officers'] 
service treatment records."  

The Board recognizes that the RO requested the Veteran's complete 
service treatment records through the National Personnel Records 
Center (NPRC).  However, there is no indication that the RO made 
additional efforts to obtain service treatment records specific 
to the December 24, 1978, incident.  Nor does it appear that the 
RO made a formal finding of unavailability, or, as required by 
38 C.F.R. § 3.159(e), informed the Veteran that only partial 
service treatment records could be located.  Accordingly, in 
light of the above statements submitted by the Veteran and his 
fellow military police officer, an additional attempt should be 
made on remand to locate service treatment records related to the 
above incident.  If the RO/AMC is unable to locate such records, 
it should seek them via alternate sources such as requests 
through the NPRC, the Personnel Information Exchange System, and 
queries to the Veteran for additional information and any records 
in his possession.  See Washington v. Nicholson, 19 Vet. App. 
362, 370 (2005).

Additionally, VA medical records appear to be outstanding.  The 
Veteran testified that he has received periodic VA treatment for 
his right leg since 2002.  He further testified that his most 
recent treatment was dated in March 2010 and that a VA medical 
provider advised him that he might soon need surgery to excise a 
right leg cyst.  Significantly, however, no VA medical records 
dated prior to April 20, 2007, or after July 31, 2008, have yet 
been associated with his claims file.  In light of the Veteran's 
statements, it appears that additional VA medical records exist 
that may be pertinent to his claim.  Thus, a remand is necessary 
for additional development of obtaining those records.  38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Board observes that the duty to assist requires that 
VA afford a Veteran a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d).  In a claim for service connection, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits still triggers 
the duty to assist if it indicates that the Veteran's condition 
may be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold 
for requirement that evidence indicate that claimed disability 
may be associated with in- service injuries for purposes of 
obtaining VA examination).

In this case, the Veteran has not yet been afforded a VA 
examination with respect to his claim for service connection for 
a right leg disability.  The Board observes that he is competent 
to testify as to a in-service injury and subsequent continuity of 
symptoms, such as cysts, which are capable of lay observation.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 
Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  In 
light of the aforementioned lay evidence of an in-service injury 
and continuity of symptomatology of right leg problems since 
service, as well as the identification of additional clinical 
records that might support the Veteran's pending service 
connection claim, the Board finds that a remand for a VA 
etiological examination and opinion is necessary in order to 
fully and fairly assess the merits of that claim.  38 C.F.R. § 
3.159(c)(4). 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records 
Center, the Personnel Information Exchange 
System, and/or any other appropriate source, 
and request the Veteran's complete service 
personnel records and any available military 
police reports, to specifically include any 
DA 3975 police reports, pertaining to an 
December 24, 1978, incident in which the 
Veteran was stabbed in the right leg by a 
fellow service member while making an arrest 
outside the Lee Field House at Fort Bragg, 
North Carolina.  All attempts to obtain those 
records should be noted in the claims file, 
and the Veteran should be notified of any 
unsuccessful efforts.

2.  Obtain and associate with the claims file 
any service treatment records showing 
treatment at the Womack Army Medical Center 
at Fort Bragg, North Carolina, between 
December 24, 1978, and January 7, 1979, 
inclusive.  All attempts to obtain those 
records should be noted in the claims file, 
and the Veteran should be notified of any 
unsuccessful efforts.

3.  Obtain and associate with the claims file 
all medical records from the VA Medical 
Center in West Palm Beach, Florida, dated 
from January 1, 2002, to April 19, 2007, and 
from August 1, 2008, to the present.

4.  After the above development has been 
completed, 
schedule the Veteran for an appropriate VA 
examination in order to determine whether any 
right leg disability is etiologically related 
to his period of active service, to 
specifically include a right leg stab wound 
reportedly incurred on December 24, 1978.  

The claims file and a copy of this Remand 
should be made available to the examiner for 
review before the examination.  The 
examination report should consider all 
findings necessary to evaluate the claims, 
and the examiner should indicate that he or 
she has reviewed the claims file.  

The respective examiner should provide an 
opinion that addresses each of the following 
criteria:

a)  Identify all current right leg 
disabilities.  

b)  State whether it is at least as likely 
as not (50 percent probability or greater) 
that any current right leg disability was 
caused or aggravated by a right leg stab 
wound that was reportedly incurred on 
December 24, 1978.

c)  State whether it is at least as likely 
as not (50 percent probability or greater) 
that any current right leg disability is 
otherwise related to any aspect of the 
Veteran's military service.

5.  Review the Veteran's claims file and 
ensure that the foregoing development actions 
have been conducted and completed in full, 
and that no other notification or development 
action, in addition to those directed above, 
is required.  If further any action is 
required, it should be undertaken prior to 
further claims adjudication.

6.  Then, readjudicate the claim remaining on 
appeal.  If any benefit sought on appeal 
remains denied, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals for 
Veterans Claims for development or other action must be handled 
in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


